J. S08027/16

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37


TONY R. HARPER,                                 :         IN THE SUPERIOR COURT OF
                                                :              PENNSYLVANIA
                             Appellant          :
                                                :
                    v.                          :
                                                :
JAWAD SALAMEH, M.D., CONEMAUGH                  :
MEMORIAL MEDICAL CENTER,                        :
DR. JAMES TRETTER, JOHN DOE,                    :
SURGEON, AND ANNETT KOWALEWSKI                  :         No. 1085 WDA 2015


                       Appeal from the Order May 28, 2015
                In the Court of Common Pleas of Cambria County
                         Civil Division No(s).: 2014-3969

BEFORE: STABILE, J., DUBOW, J., and MUSMANNO, J.

MEMORANDUM BY DUBOW, J.:                                  FILED FEBRUARY 29, 2016

      Appellant, Tony R. Harper, appeals pro se from the May 28, 2015

order entered in the Cambria County Court of Common Pleas, which

sustained the preliminary objections of Appellee, Jawad Salameh, M.D., and

dismissed      Appellant’s    complaint   and       any   amendments   thereto   with

prejudice. We dismiss.

      A detailed recitation of the facts of this case is unnecessary to our

disposition.    Briefly, on June 12, 2015, Appellant timely filed a notice of

appeal from the trial court’s order sustaining Appellee’s preliminary

objections. On July 29, 2015, the trial court ordered Appellant to file a Rule

1925(b) statement within twenty-one (21) days. Appellant, therefore, had

until August 19, 2015, to file a timely 1925(b) statement pursuant to the
J. S08027/16

court’s order.   The trial court also ordered that, “any issue not properly

included in the [s]tatement timely filed and served shall be deemed waived.”

Trial Court Order, 7/29/15.

     Although Appellant was required to file his 1925(b) statement by

August 19, 2015, it was not until August 21, 2015, that the trial court

received a date-stamped 1925(b) statement and the Proof of Service dated

August 20, 2015.    Additionally, Appellant even acknowledged that he filed

the 1925(b) statement late when he wrote to the Prothonotary of the trial

court, stating, “[m]y error of complained to the Superior Court has been

post marked on August 20, 2015.” Appellant’s Letter to Court of Common

Pleas Prothonotary, 8/26/15.

     “[I]n order to preserve their claims for appellate review, appellants

must comply whenever the trial court orders them to file a Statement of

Matters Complained of on Appeal pursuant to Pa.R.A.P.1925.” In re Estate

of Boyle, 77 A.3d 674, 677 (Pa. Super. 2013); Commonwealth v.

Castillo, 888 A.2d 775, 780 (Pa. 2005) (quoting Commonwealth v. Lord,

719 A.2d 306, 309 (Pa. 1998)). “In determining whether an appellant has

waived his issues on appeal based on non-compliance with Pa.R.A.P. 1925, it

is the trial court’s order that triggers an obligation under the rule, and,

therefore, we look first to the language of that order.”   In re Estate of

Boyle, supra at 676.




                                    -2-
J. S08027/16

        Here, the trial court's Rule 1925(b) order, properly filed, docketed, and

served, directed Appellant to file a concise statement within 21 days, i.e. by

August 19, 2015. Because Appellant filed his concise statement on August

20, 2015, the statement was untimely and the issues raised therein are

waived. See In re Estate of Boyle, supra at 679 (concluding issues were

waived for failing to file a timely Rule 1925(b) statement).

        In addition to filing an untimely Rule 1925(b) statement, Appellant

failed to comply with the briefing requirements set forth in Pa.R.A.P. 2111-

2119.

           [A]ppellate briefs and reproduced records must materially
           conform to the Pennsylvania Rules of Appellate Procedure.
           This Court may quash or dismiss an appeal if the appellant
           fails to conform to the requirements set forth in the
           Pennsylvania Rules of Appellate Procedure.

Commonwealth v. Adams, 882 A.2d 496, 497-98 (Pa. Super. 2005)

(internal citations omitted). See also Pa.R.A.P. 2111-2119 (setting forth in

detail the required content of appellate briefs). When a party’s brief fails to

conform to the requirements of the rules of appellate procedure, and the

defects are substantial, this Court may, in its discretion, quash or dismiss

the appeal pursuant to Pa.R.A.P. 2101.1 See Estate of Lakatosh, 656 A.2d
1378 (Pa. Super 1995) (dismissing appeal for non-conformance).


1
    Pa.R.A.P. provides:

           Briefs and reproduced records shall conform in all material
           respects with the requirements of these rules as nearly as



                                       -3-
J. S08027/16

     “Although this Court is willing to construe liberally materials filed by a

pro se litigant, pro se status generally confers no special benefit upon an

appellant.” Commonwealth v. Lyons, 833 A.2d 245, 251-252 (Pa. Super.

2003). Accordingly, a pro se litigant must comply with the procedural rules

set forth in the Pennsylvania Rules of the Court. Id.

      Our review of Appellant’s brief exposes substantial violations of the

Rules of Appellate Procedure: it does not contain a statement of jurisdiction,

a statement of the scope and standard of review, a statement of questions

involved, or a summary of Appellant’s argument. See Pa.R.A.P. 2111(a)(1);

(3); (4); (6); 2114; 2116; and 2118. Although Appellant’s brief contains a

section labeled “Statement of the Case,” this section does not include a

statement of the form of action; a brief procedural history; a statement of

any prior determinations in the case; the names of the judge whose

determination     Appellant   seeks   to   have   reviewed;   or   a   condensed

chronological statement of the facts necessary to review the determination,

as required by Pa.R.A.P. 2117. See Pa.R.A.P. 2117. The argument section

of Appellant’s brief consists of five enumerated paragraphs completely


        the circumstances of the particular case will admit,
        otherwise they may be suppressed, and, if the defects are
        in the brief or reproduced record of the appellant and are
        substantial, the appeal or other matter may be quashed or
        dismissed.

Pa.R.A.P. 2101.




                                      -4-
J. S08027/16

devoid of, among other things, any citation to supporting authority or

reference to the record.     See Pa.R.A.P. 2119(b); (c).        “The Rules of

Appellate Procedure state unequivocally that each question an appellant

raises is to be supported by discussion and analysis of pertinent authority.

Failure to do so constitutes waiver of the claim.” Giant Food Stores, LLC

v. THF Silver Spring Dev., L.P., 959 A.2d 438, 444 (Pa. Super. 2008)

(citations omitted); Pa.R.A.P. 2119(a) and (b).

      In the instant matter, Appellant has failed to comply in substantial

respects with the Rules of Appellate Procedure. Because of the considerable

defects, we are unable to perform effective appellate review.

      Based on the foregoing, we are constrained to dismiss Appellant’s

appeal for failure to comply with our Rules of Appellate Procedure.

      Appeal dismissed. Jurisdiction relinquished.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 2/29/2016




                                    -5-